PER CURIAM.
This is an appeal of the trial court’s order awarding accounting fees in a dispute between two sisters regarding their parents’ trusts. In a separate appeal, this court reversed in part and affirmed in part the final judgment in this case. Demello v. Buckman, No. 4D03-3759, 916 So.2d 882, 2005 WL 2990487 (Fla. 4th DCA Nov.9, 2005). As a result of this court’s decision regarding the final judgment, the trial court’s order awarding attorney’s fees was reversed and remanded for reconsideration of whether Buckman prevailed on the significant litigated issues.
Accordingly, we reverse this case as well. In light of the disposition of the appeal of the final judgment, we reverse and remand this case for reconsideration of the order awarding accounting fees.

Reversed and Remanded.

GUNTHER, WARNER and HAZOURI, JJ., concur.